Citation Nr: 0821971	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  06-15 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for a left ankle 
disorder.

3.  Entitlement to service connection for a left knee 
disorder.

4.  Entitlement to service connection for residuals of a 
concussion.

5.  Entitlement to service connection for residuals of a 
cervical spine injury.

6.  Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1978 to 
December 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

The veteran is seeking service connection for post-traumatic 
stress disorder (PTSD), a left ankle disorder, a left knee 
disorder, residuals of a concussion, residuals of a cervical 
spine injury, and residuals of a back injury.  She contends 
that her current disabilities are the result of a motor 
vehicle accident that occurred during service.

Based upon its review of the veteran's claims file, the Board 
finds that there is a further duty to assist the veteran with 
her claims herein.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159 (2007).

First, the Board notes that in a July 2005 notice of 
disagreement the veteran requested that the RO send her 
copies of her service medical records.  The veteran's claims 
file does not reflect that the RO complied with this request.  
Accordingly, remand is necessary for the RO to send the 
veteran a copy of the service medical records in her claims 
file.  See 38 C.F.R. § 20.1200 (2007).

In addition, although scheduled by the RO for two VA 
examinations in April 2005, the veteran failed to report for 
said examinations.  Specifically, notice was sent to the 
veteran on March 29, 2005 notifying her of a psychiatry 
examination on April 8, 2005, and notifying her of a general 
examination on April 11, 2005.  In an April 2006 substantive 
appeal, the veteran stated that she did not appear for her VA 
examinations because she was not notified by VA of the 
examinations.  

The RO should provide the veteran with another opportunity to 
attend VA examinations to determine the existence and 
etiology of her PTSD, left ankle disorder, left knee 
disorder, residuals of concussion, residuals of a cervical 
spine injury, and residuals of a back injury.  The veteran is 
hereby notified that failure to report, without good cause, 
for an examination will result in the denial of her claims.  
38 C.F.R. § 3.655 (2007).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
veteran or death of an immediate family member.  Id.

Accordingly, the case is remanded for the following action:

1.  The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 491 (2006).

2.  The RO must send to the veteran's 
current address of record a copy of the 
service medical records in her claims 
file, in compliance with 38 C.F.R. 
§ 20.1200.

3.  The RO must contact the veteran to 
provide her an opportunity to identify all 
VA and non-VA medical providers who have 
treated her for her PTSD, left ankle 
disorder, left knee disorder, residuals of 
concussion, residuals of cervical spine 
injury, and residuals of back injury, 
since separation from service in December 
1978.  The RO must then obtain copies of 
the related medical records that are not 
already in the claims file.  All attempts 
to secure this evidence must be documented 
in the claims file by the RO.  If, after 
making reasonable efforts to obtain the 
identified records, the RO is unable to 
secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken by 
the RO with respect to the claims.  The 
veteran must then be given an opportunity 
to respond.

4.  The RO must again request from the 
veteran a comprehensive statement 
containing as much detail as possible 
regarding the stressors to which she 
alleges she was exposed to inservice, to 
include specific details of the claimed 
stressful inservice events, such as dates, 
places, detailed descriptions of events, 
and any other identifying information 
concerning any other individuals involved 
in the events, including their names, 
ranks, units of assignment, or any other 
identifying detail.  The RO must advise 
the veteran that this information is 
vitally necessary to obtain supportive 
evidence of the alleged stressful events, 
and that she must be as specific as 
possible because without such details, an 
adequate search for verifying information 
cannot be conducted.  The RO must also 
advise the veteran to submit any verifying 
information that she can regarding the 
claimed inservice stressors, such as 
statements of fellow service members.  
Regardless of the veteran's response, the 
RO must determine whether to submit a 
summary of the veteran's alleged stressors 
and all associated documents to the U.S. 
Army and Joint Services Records Research 
Center (JSRRC) for information 
corroborating the veteran's alleged 
stressors.  Should the RO submit the 
veteran's alleged stressors to JSRRC for 
corroboration, any response and/or 
additional records from JSRRC must be 
associated with the claims file.

5.  If, and only if, the RO determines 
that the evidence establishes the 
occurrence of the veteran's alleged 
stressor or stressors, then the veteran 
must be provided with a VA examination by 
a psychiatrist to ascertain the nature, 
severity, and etiology of any PTSD found.  
The claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  All 
necessary special studies or tests 
including psychological testing and 
evaluation must be accomplished.  The RO 
must provide the examiner with a summary 
of the verified stressors, and the 
examiner must be instructed that only 
these events may be considered for the 
purpose of determining whether exposure to 
a verified inservice stressor has resulted 
in the current psychiatric symptoms.  The 
examination report must include a detailed 
account of all pathology found to be 
present.  If the diagnosis of PTSD is 
deemed appropriate, the examiner must 
specify (1) whether each alleged stressor 
found to be established by the record was 
sufficient to produce PTSD; and (2) 
whether there is a link between the 
current symptomatology and one or more of 
the inservice stressors found to be 
established by the record and found 
sufficient to produce PTSD by the 
examiner.  The report of examination 
should include a complete rationale for 
all opinions expressed.  The report 
prepared must be typed.

6.  The RO must arrange for the veteran to 
undergo an appropriate VA examination(s) 
to determine the current existence and 
etiology of any left ankle disorder, left 
knee disorder, residuals of a concussion, 
residuals of a cervical spine injury, and 
residuals of a back injury found.  The 
claims file must be provided to and 
reviewed by the examiner(s).  All 
pertinent symptomatology and findings must 
be reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  Following a review of the 
service and post-service medical records, 
the examiner(s) must state whether any 
diagnosed residuals of a left ankle 
injury, residuals of a left knee injury, 
residuals of a concussion, residuals of a 
cervical spine injury, or residuals of a 
back injury are related to the veteran's 
active duty service.  A complete rationale 
for all opinions must be provided.  The 
report prepared must be typed.

7.  The RO must notify the veteran that it 
is her responsibility to report for the 
examination(s) and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the veteran does not report for the 
aforementioned examination(s), 
documentation must be obtained which shows 
that notice scheduling the examination(s) 
was sent to the last known address.  It 
must also be indicated whether any notice 
that was sent was returned as 
undeliverable.

8. After the development requested has 
been completed, the RO must review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this remand.  If the reports 
are deficient in any manner, the RO must 
implement corrective procedures at once.

9. The RO must then re-adjudicate the 
veteran's claims for entitlement to 
service connection for PTSD, a left ankle 
disorder, a left knee disorder, residuals 
of a concussion, residuals of a cervical 
spine injury, and residuals of a back 
injury.  If any benefit sought on appeal 
remains denied, the veteran must be 
furnished a supplemental statement of the 
case and be given the opportunity to 
respond thereto.  The appeal must then be 
returned to the Board for appellate 
review.

No action is required by the veteran until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




